                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  May 13, 2021
               IN THE UNITED STATES DISTRICT COURT             Nathan Ochsner, Clerk
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION




DALE ALLEN HAMER,                 §
TDCJ #2032098,                    §
                                  §
               Plaintiff,         §
                                  §          CIVIL ACTION NO. H-19-1174
v.                                §
                                  §
DIANE JACKSON, et al.,            §
                                  §
               Defendants.        §




                            FINAL JUDGMENT



     For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,       this   action is DISMISSED WITH

PREJUDICE.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this the 13th day of May, 2021.




                                               SIM LAKE
                                 SENIOR UNITED STATES DISTRICT JUDGE
